DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee on 5/18/2021.

The application has been amended as follows: 
Claim 1. 	A display device comprising:
a plurality of gate lines disposed in a first direction;
a plurality of data lines disposed in a second direction different from the first direction and defining a plurality of pixels with the plurality of gate lines; and 
a sensor pixel unit comprising:
a lead-out line disposed between the plurality of data lines in the second direction; 
first and second photo touch sensors disposed in left and right sides 

first and second sensing gate lines disposed in the first direction and applying first and second sensor gate signals to the first and second photo touch sensors while applying the first and second sensor gate signals to upper and lower pixels.

Cancel claim 2.
In claim 3, line 1, change dependency from claim 2 to claim 1.

17.       A display device including a sensor pixel unit comprising:
a lead-out line disposed between a plurality of data lines in a first direction;
first and second photo touch sensors electrically connected to the lead-out line at left and right sides of the lead-out line;
first and second sensing data lines disposed in the one direction and applying first and second sensor data signals to the first and second photo touch sensors; and
first and second sensing gate lines disposed in a second direction and applying first and second sensor gate signals to the first and second photo touch sensors while applying the first and second sensor gate signals to upper and lower pixels,
wherein a charge stored in the first and second photo touch sensors is transmitted to the lead-out line during one sensing timing.

Cancel claim 18.
In claim 19, line 1, change dependency from claim 18 to claim 17. 
Allowable Subject Matter
Claims 1, 3-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-17, and 19-20 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1 and 17, “applying first and second sensor gate signals to the first and second photo touch sensors while applying the first and second sensor gate signals to upper and lower pixels”. 
The closest prior art of record, NO et al. (2010/0156847) discloses a display device (Abstract line 1), comprising: a plurality of gate lines disposed in a first direction (Fig 1 gate lines (32));
a plurality of data lines disposed in a second direction different from the first direction and defining a plurality of pixels (30) with the plurality of gate lines (Fig 1 data lines (34) [0046-0047]; a photo touch sensor disposed in the sensor pixel part (Fig 1 (10, 20); [0049]; Fig 8 PS1, PS2 par 0079); a first read-out line transferring a touch sensing signal of the photo touch sensor (Fig. 8 (R01); [79]); a sensing data line disposed in the second direction and applying a sensor data signal to the photo touch sensor (Fig 8 Vg [84]); and a sensing display gate line disposed in the first direction and applying a sensor gate signal to the photo touch sensor (Fig 8 Grt [83]). However, singularly or in combination fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692